NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 16-4385
                                      _____________

                            UNITED STATES OF AMERICA

                                              v.

                                        TONY GAY,
                                              Appellant

                                       ____________

                 On Appeal from the United States District Court for the
                           Western District of Pennsylvania
                            (D.C. No. 2-14-cr-00154-001)
                      District Judge: Honorable Nora B. Fischer

                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                   February 5, 2018

             Before: CHAGARES, SCIRICA, and COWEN, Circuit Judges.

                                 (Filed: February 14, 2018)
                                       ____________

                                         OPINION
                                       ____________




       
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
       Tony Gay (“Gay”) appeals his judgment of conviction for possession with intent

to distribute 100 grams or more of heroin in violation of 21 U.S.C. § 841 and possession

of a firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c)

following a conditional guilty plea. Gay argues that the District Court erred in denying

his motion to suppress evidence. We will affirm.

                                             I.

       In 2011, Gay pleaded guilty to three counts of manufacture, delivery, or

possession with intent to deliver a controlled substance in the Court of Common Pleas of

Allegheny County. In 2013, Gay was paroled.

       Gay’s parole was supervised by Parole Officer Michelle Contis (“Contis”). As a

parolee, Gay was subject to numerous conditions, including: (1) a nightly curfew from

8:00 p.m. until 6:00 a.m; (2) a prohibition on possessing or using any illegal drugs, or

being present in a place where illegal drugs are kept; (3) a prohibition on driving without

a valid license and insurance; (4) a prohibition on having any contact with current or

former members of any gang with which Gay had ever been affiliated; (5) a prohibition

on meeting or communicating with persons who have been charged with a controlled

substance offense or who use, possess, or sell controlled substances without a license or

prescription to do so; and (6) a requirement that he notify his parole supervisor within 72

hours after being arrested or receiving a summons or citation for an offense punishable by

imprisonment. He also “expressly consent[ed] to the search of [his] person, property, and

residence, without a warrant, by agents of the Pennsylvania Board of Probation and

Parole [(‘PBPP’)].”

                                             2
       Contis, as a Parole Officer, received daily briefings from the City of Pittsburgh

Police Department, otherwise known as blotters. These blotters relayed information

reported to the Pittsburgh Bureau of Police Criminal Intelligence Unit (the “CIU”) by

individual police officers “compil[ing] information from police complaints, daily shots

fired or listed, any important, notable events, and any police contact with any known

gang members or any serious police contact of the day.” Appendix (“App.”) 162. The

CIU’s officers “spend[] all their time on researching and monitoring the gangs in the

area,” App. 166, and they provide training to other law enforcement agencies in the field

of gang activity. PBPP officers regularly rely on the CIU’s blotter, and have previously

identified violations of conditions committed by other supervised individuals based on

the information contained in the blotter.

       For nearly ten months, Contis learned no information suggesting that Gay had

violated any terms of his parole. But on November 5, 2013, Contis read the CIU blotter

for the previous day, which included a report of contact between Gay and Pittsburgh

police officers. It read:

              On 11/2/13 at 0031 hrs, detail Officers conducted a traffic stop
              on a 2013 tan Chevy Tahoe OH reg. FXT4855 occupied by
              the driver Northview Heights Crips member Tony GAY (BM
              DOB [redacted]), front passenger Tawain CLARK (BM DOB
              [redacted]) and rear passenger Northview Heights Crips
              member Brian PINKNEY (BM DOB [redacted]). CLARK
              and PINKNEY admitted they had marijuana in the vehicle.
              ROs recovered from CLARK a blunt, a burnt marijuana roach
              and $2925. ROs recovered from PINKNEY a small baggie of
              marijuana. GAY does not have a valid license and the vehicle
              was towed. CLARK and PINKNEY were advised of the
              summons process.
App. 5.

                                             3
       The next day, Gay reported to Contis for a regularly scheduled probation meeting.

Contis asked Gay “if there was anything he needed to report” but Gay did not disclose the

police interaction until Contis told him that she already knew about it. App. 170.

Concerned by the blotter’s identification of Gay as a gang member, and by his failure to

disclose the police interaction, Gay’s parole supervisors wanted to search Gay’s home.

Gay told Contis that he did not have the key to his house. PBPB officers handcuffed Gay

and brought him to his house, where they forced entry and conducted a search. The

officers found no evidence of gang activity, but in Gay’s bedroom Contis found heroin

hidden in a backpack and a handgun stashed in a purse.

       Gay was arrested and indicted for possession with intent to distribute 100 grams or

more of heroin in violation of 21 U.S.C. § 841 (count one), possession of a firearm by a

convicted felon in violation of 18 U.S.C. §§ 922(g) and 924(e) (count two), and

possession of a firearm in furtherance of a drug-trafficking crime in violation of 18

U.S.C. § 924(c) (count three). The District Court denied Gay’s motion to suppress the

gun and drugs. Gay subsequently pleaded guilty to counts one and three, reserving the

right to appeal the denial of his motion to suppress. The District Court sentenced Gay to

192 months of imprisonment. Gay timely appealed.

                                            II.

       The Fourth Amendment prohibits unreasonable searches of a person’s home, and

warrantless entry into an ordinary person’s home is “unreasonable per se” absent a few

“exceptions.” United States v. Stabile, 633 F.3d 219, 230 (3d Cir. 2011) (quoting Payton

v. New York, 445 U.S. 573, 586 (1980)). One such exception is the parole/probation

                                             4
exception. See Samson v. California, 547 U.S. 843, 848–49 (2006); United States v.

Baker, 221 F.3d 438, 443–44 (2000); United States v. Hill, 967 F.2d 902, 909 (3d Cir.

1992).1 When a Pennsylvania parolee has consented to warrantless searches of his home

as a prerequisite to being paroled, “‘no more than reasonable suspicion’ is required to

justify a search.” United States v. Williams, 417 F.3d 373, 376 (3d Cir. 2005) (citation

omitted) (quoting United States v. Knights, 534 U.S. 112, 121 (2001)). The parole

exception applies in this case because Gay was on parole when Contis searched his home.

       Reasonable suspicion exists when law enforcement officers have “a particularized

and objective basis for suspecting legal wrongdoing” has occurred or that evidence will

be found. Id. (quoting United States v. Arvizu, 534 U.S. 266, 273 (2002)); see also

Baker, 221 F.3d at 443–44. The officer’s suspicion must rest on “specific and articulable

facts.” Terry v. Ohio, 392 U.S. 1, 21 (1968). Assessing the totality of the circumstances,

law enforcement officers may permissibly assume that parolees “by virtue of [their]

status . . . [are] more likely than the ordinary citizen to violate the law.” Samson, 547

U.S. at 849.



       1
         The Government argues that even a suspicionless search of Gay’s home would
not violate the Fourth Amendment under Samson. In Samson, the Supreme Court held
that California law enforcement could permissibly conduct a suspicionless search of a
California parolee. Gay responds that Samson does not directly apply to his case because
Pennsylvania’s parole system operates differently than California’s. Unlike California,
which permitted suspicionless searches of parolees, Pennsylvania permits parole officers
to search a parolee’s home only if they have reasonable suspicion that evidence of crimes
or parole violations would be found. Because we hold that Contis had reasonable
suspicion that Gay’s home contained evidence of parole violations, we will not address
whether she could have searched Gay’s home without suspicion.

                                              5
       Law enforcement officers usually may rely on facts relayed by other officers to

establish reasonable suspicion. Such information is “presumed to be reliable.” United

States v. Yusuf, 461 F.3d 374, 385 (3d Cir. 2006) (collecting cases). To rebut the

presumption of reliability, a defendant must show (1) that the information “would have

put a reasonable official on notice that further investigation was necessary;” and (2) that

“the [official’s] subsequent inquiry would have rendered the [official’s] reliance upon

that information unreasonably reckless.” Id.; see also Goodwin v. Conway, 836 F.3d

321, 328–29 (3d Cir. 2016).

       Gay argues that the District Court erred by considering the contents of the CIU’s

blotter — and particularly the blotter’s identification of Gay as gang member — in its

reasonable suspicion analysis for two reasons.2 First, that the information was not

reliable because it was not signed by a particular author, and second, that it was not

reliable to Contis because Contis had no information that Gay had committed any parole

violations before reading the blotter. As for the first argument, this Court has never held

that a statement by a sister law-enforcement agency must be signed to be reliable, and we

decline to do so here. The institutional author, Pennsylvania’s CIU, was sufficient to

establish that the report was presumptively reliable. As for the second argument, Gay’s

prior compliance did not immunize him from future suspicion. Moreover, the fact that he

admitted to conduct constituting numerous violations of his parole conditions, by driving



2
 Gay argues that the District Court “determined the brief was wrong about Mr. Gay
being in a gang.” Gay Br. 22. This mischaracterizes the District Court’s analysis; it
merely observed that no other evidence in the record showed that Gay had joined a gang.
                                             6
without a license after curfew, gave Contis reason to believe that Gay was not a

compliant parolee.

       Before searching Gay’s home, Contis knew specific, articulable facts which

provided a particularized and objective basis for suspecting that Gay’s home contained

evidence of crimes and parole violations. By Gay’s own admission, he had violated the

terms of his parole by driving without a license and breaking his curfew, corroborating

parts of the blotter which identified him as a gang member. Moreover, Gay’s passengers

had burnt and unburnt marijuana on their persons, and enough cash to raise the suspicion

that they were involved in the drug trade. Gay was driving a rented car with out-of-state

tags, a common practice among drug traffickers. All this occurred while Gay on parole

after being convicted for drug crimes. Contis had ample reason to suspect that Gay had

recidivated, which made the blotter’s assertion that Gay had joined a gang all the more

credible. These same facts gave Contis reasonable suspicion that Gay’s house contained

evidence that he possessed drugs or drug paraphernalia.

       The information Contis knew also gave her reasonable suspicion that Gay’s home

contained evidence that he possessed drugs or drug paraphernalia. Although she had no

evidence suggesting that Gay knew what his passengers were carrying, she knew Gay

was not an ordinary citizen. He was serving a sentence of parole, and at the time of the

incident was actively violating numerous parole conditions. This gave Contis reasonable

suspicion that Gay’s home contained evidence of drug crimes, even though the same

might not be true if a non-parolee had been in Gay’s circumstances. See Samson, 547

U.S. at 849.

                                            7
      We conclude that Contis reasonably suspected that Gay’s home contained

evidence of gang activity and drug crimes, and therefore her search did not violate Gay’s

Fourth Amendment rights.

                                           III.

      For the foregoing reasons, we will affirm the judgment of the District Court.




                                            8